Fullerton, J.
(dissenting)- — -I dissent. The trail which the appellant followed was one pointed out to him as the proper way by which to reach the place where he intended to go. It was one commonly used by all of the people of the neighborhood. It was not closed by barriers at the point it entered. the street which was being graded, nor was there notices of any sort indicating that its use was discontinued. The cable which caused the appellant’s injury was moving along the surface of the ground in one position when the *490appellant first observed it, and there was nothing to indicate that it might not safely be crossed even though moving. He was not warned by the employee of the respondent whom he saw standing near that there was danger in crossing it, nor was he told by such person, that the way he was pursuing was not still open for travel. As he stepped over the cable it was moved in an opposite direction from that in which it was being moved when he first observed it, and it was this change in movement that caused the cable to change its position on the ground. There is nothing in the record to show that the appellant was aware that the cable made these changes, and it is too much to say that he ought to have observed them. I think, therefore, that there was a liability established against the respondent, and that the question whether or not the appellant was guilty of contributory negligence was for the jury.